Citation Nr: 0901326	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-17 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a skin condition has been received.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a bilateral lung 
disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to September 1983.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2006 rating decision in which the RO in St. 
Petersburg, Florida, inter alia, denied reopening of service 
connection for a skin disorder, and denied a claim for 
service connection for a lung disorder.  Jurisdiction was 
later transferred to the RO in Newark, New Jersey.  The 
veteran filed a notice of disagreement (NOD) in October 2006, 
and the RO issued a statement of the case (SOC) in May 2007.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals form) in June 2007.

In his substantive appeal, the veteran requested a Board 
hearing at the RO (Travel Board hearing), which was scheduled 
for June 2008.  Prior to the hearing, in a June 2008 
statement (VA Form 21-4138), the veteran's representative 
withdrew the request for this hearing.  See 38 C.F.R. § 
20.704(e) (2008). 

The Board's decision on the petition to reopen service 
connection for a skin disorder and the claim for service 
connection for a bilateral lung disorder is set forth below.  
For the reasons explained below, the Board is reopening the 
claim for service connection for a skin disorder; however, 
further evidentiary development is needed before actually 
adjudicating the merits of the claim.  Therefore, the claim 
for service connection for a skin disorder is addressed in 
the REMAND section following the order; this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action, on his part, is required.




FINDINGS OF FACT

1.  In October 1984, the RO denied service connection for a 
skin condition.  

2.  The additional evidence received since that October 1984 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for a skin 
condition, is not cumulative or redundant, and raises a 
reasonable possibility of substantiating the claim.  

3.  No bilateral lung disorder, to include asthma and chronic 
bronchitis, was shown in service; no chronic symptoms of lung 
disorder were shown in service; there were no continuous 
symptoms of lung disorder after service; and there is no 
competent evidence establishing a nexus between the later 
diagnosed asthma and chronic bronchitis and active duty 
service.


CONCLUSIONS OF LAW

1.  The RO's October 1984 rating decision denying service 
connection for a skin disorder became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2008).

2.  New and material evidence has been received since the 
October 1984 rating decision to reopen service connection for 
a skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008). 

3.  The criteria for service connection for a bilateral lung 
disorder are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  The Board notes that, effective 
May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request that a 
claimant provide any pertinent evidence in his or her 
possession. 

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

With regard to the petition to reopen the claim for service 
connection for a skin condition, in view of the Board's 
favorable decision reopening this issue, there are no further 
VCAA duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004 (notice and duty to assist provisions of 
the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

With regard to the claim for service connection for a lung 
disorder, a June 2006 pre-rating letter provided notice to 
the appellant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The letter 
also notified the appellant regarding the assignment of 
disability ratings and effective dates.  The September 2006 
rating decision reflects the initial adjudication of the 
claim after issuance of this letter.  Hence, the June 2006 
letter also meets the VCAA's timing of notice requirement.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
record reflects that VA has made reasonable efforts to obtain 
or to assist in obtaining all relevant records pertinent to 
the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of the veteran's 
service treatment records; VA treatment records; and private 
medical records.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the veteran and by his representative, on his behalf.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

With regard to the claim for service connection for bilateral 
lung disorder, the veteran has not been afforded a VA 
examination or opinion.  A February 2007 letter from Dr. 
Clarke, a private physician, indicates the veteran has been 
treated for asthma and chronic bronchitis.  As will be 
explained in greater detail below, there is no evidence of 
any lung disorder during service or for many years following 
service.  The veteran has not reported a continuity of 
symptomatology since service, and there is no competent 
medical opinion linking current disability to service.  Under 
these circumstances, VA is not required to provide a VA 
examination.  In summary, the duties imposed by the VCAA have 
been considered and satisfied.  

Reopening Service Connection for a Skin Disorder

Service connection for a skin condition was denied by the RO 
in October 1984.  The veteran did not file a timely 
substantive appeal of that decision, so it became final and 
binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 
20.1103.  This, in turn, means there must be new and material 
evidence since that decision to reopen the claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108 (West 2002); 
38 C.F.R. § 3.156 (2008); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  This preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under the amended version of 38 C.F.R. § 3.156(a), applicable 
in this case, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  When determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The new and material regulation at 38 C.F.R. § 3.156(c) 
specifically provides that, where the new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  The 
supplemental report comprehends official service department 
records which presumably have been misplaced and have now 
been located and forwarded to the Department of Veterans 
Affairs. Also included are corrections by the service 
department of former errors of commission or omission in the 
preparation of the prior report or reports and identified as 
such. The retroactive evaluation of disability resulting from 
disease or injury subsequently service connected on the basis 
of the new evidence from the service department must be 
supported adequately by medical evidence. Where such records 
clearly support the assignment of a specific rating over a 
part or the entire period of time involved, a retroactive 
evaluation will be assigned accordingly except as it may be 
affected by the filing date of the original claim. 

In an October 1984 decision, the RO denied service connection 
for a skin condition.  The evidence pertinent to this claim 
that was of record at the time of the decision included 
service treatment records, and reports of July 1984 VA 
examinations.  It appears that the service treatment records 
available at the time of the October 1984 decision did not 
show any treatment for a skin disorder during service.  The 
report of the July 1984 VA examination indicates the veteran 
had jock itch and scaling on his feet.  The diagnoses were 
tinea cruris and tinea pedis.  The RO denied the claim 
because there was no evidence of treatment for tinea cruris 
or tinea pedis during service.

The evidence pertinent to this claim that has been received 
since the RO's October 1984 decision includes additional 
service treatment records, private medical records, and VA 
treatment records.  VA and private medial records show 
treatment for a skin disorder of the feet with diagnoses of 
tinea pedis, eczema, and xerosis.  

In addition, it appears that additional service treatment 
records were received by the RO in July 2006.  These records 
indicate the veteran was treated for athlete's foot (tinea 
pedis) in service in September 1980, and treated for tinea 
cruris and tinea pedis in service in March 1982.  The June 
1983 service separation report of medical examination given 
indicates that the veteran's skin and feet were normal; 
however, on the report of medical history, the veteran 
reported a history or current complaints of a skin disorder, 
and either history or findings of heat rash and tinea cruris 
were noted by the signing service separation examiner.

This new evidence is material because it relates specifically 
to the reason for the prior denial (the lack of an in-service 
event, injury, or disease).  In addition, the receipt of 
pertinent additional service treatment records in July 2006 
that show in-service diagnosis and treatment for tinea cruris 
and tinea pedis require reopening and readjudication of the 
claim for service connection for a skin disorder.  See 
38 C.F.R. § 3.156(c) (where the new and material evidence 
consists of a supplemental report from the service 
department, including official service department records 
which presumably have been misplaced and have now been 
located and forwarded to VA, the former decision will be 
reconsidered).  For these reasons, the claim for service 
connection for a skin disorder is reopened.

Service Connection for a Bilateral Lung Disorder

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

After a review of the evidence, the Board finds that there 
was no bilateral lung disorder, to include asthma and chronic 
bronchitis, shown in service, and no chronic symptoms of lung 
disorder were shown in service.  The veteran's service 
treatment records are unremarkable for any complaint, 
treatment, or diagnosis of a lung condition.  The report of 
the June 1983 medical examination given prior to service 
separation indicates the veteran's lungs were normal.  On the 
report of medical history at the June 1983 service separation 
examination, the veteran denied asthma, shortness of breath, 
pain/pressure in his chest, and chronic cough.

The Board also finds that there were no continuous symptoms 
of lung disorder after service.  The post-service medical 
evidence includes a report of a July 1984 VA examination that 
indicates the veteran's lungs were clear to auscultation.  An 
August 1996 VA pulmonary function test was also normal.  A 
December 1996 stress test at the Medical Center of Ocean 
County noted that the veteran's lungs were clear pre- and 
post-testing.  A January 1998 letter from 
Dr. Cardo, a private physician, indicates the veteran did not 
have active lung disease.  

Private medical records from Dr. Clarke dated from August 
1997 to January 2000 indicate the veteran was treated several 
times for bronchitis.  In a March 2003 letter, Dr. Clarke 
wrote that he had treated the veteran for sinus and upper 
respiratory infections.  In a February 2007 letter, Dr. 
Clarke wrote that he had treated the veteran for asthma and 
chronic bronchitis.  A July 2007 VA chest X-ray was negative.

The Board further finds that there is no competent evidence 
establishing a nexus between the asthma and chronic 
bronchitis first diagnosed years after service separation and 
active duty service.  With regard to the veteran's general 
allegations that service connection is warranted, especially 
in this factual context of no in-service injury or disease, 
no chronic symptoms in service, and no continuous post-
service symptoms of lung disorder, the veteran's lay 
assertions of relationship are not competent evidence of 
relationship between the asthma and chronic bronchitis first 
diagnosed years after service separation and active duty 
service.  As a lay person, the veteran is not qualified to 
provide a competent medical opinion etiologically linking his 
lung condition to his service in the military that ended many 
years ago.  See Espiritu v Derwinski, 2 Vet. App. 492, 494 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  In this case, there is no evidence of an in-service 
injury or disease to which a medical nexus opinion could 
relate the veteran's current lung disorder.  

For these reasons, the veteran's claim for service connection 
for a lung disorder must be denied.  In adjudicating this 
claim, the Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, service 
connection for a skin disorder is reopened.  

Service connection for a bilateral lung disorder is denied.


REMAND

The Board finds that further RO action is warranted with 
regard to the reopened claim for service connection for a 
skin disorder.  The veteran's service treatment records note 
diagnoses of tinea cruris and tinea pedis while on active 
duty and a history or complaints of the same at service 
separation.  Post-service VA and private medical records show 
ongoing, periodic treatment for a skin disorder of the feet.  
Under these circumstances, a VA examination would be helpful 
in resolving the claim on appeal.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008); McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

Accordingly, the RO or AMC should arrange for the veteran to 
undergo a VA skin disorders examination.  The veteran is 
hereby advised that failure to report for the scheduled 
examination, without good cause, may well result in denial of 
the claim.  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  



Accordingly, the reopened issue of service connection for a 
skin disorder is REMANDED to the RO, via the AMC, for the 
following action:

1.  The AMC/RO should arrange for the 
veteran to undergo VA skin disorders 
examination.  The claims file should be 
made available to the VA examiner 
designated to examine the veteran, and the 
report of the examination should include 
discussion of the relevant medical history.  
All appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

The VA examiner should indicate whether the 
veteran has any current skin disorders.  If 
so, with respect to each diagnosed 
disorder, the VA examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that any current 
skin disability was incurred in or is 
otherwise related to the veteran's military 
service, to include any complaints noted 
therein.  The VA examiner should 
specifically discuss service treatment 
record evidence of tinea cruris (September 
1980), tinea cruris and tinea pedis (March 
1982), and the veteran's history or 
complaints of heat rash and tinea cruris 
(June 1983 service separation examination).  

The VA examiner should set forth all 
examination findings, along with a complete 
rationale for each conclusion reached, in a 
printed (typewritten) report.

2.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection for a skin disorder in light of 
all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remain denied, the RO must furnish 
to the veteran and his representative an 
appropriate supplemental statement of the 
case, and should afford an appropriate 
time period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to assist the veteran with his 
claim.  It is not the Board's intent to imply whether the 
benefits requested should be granted or denied.  The veteran 
may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


